Per Curiam. Petitioner, Kenneth Roland Walker, filed with this court on January 9,1987, a petition for permission to proceed pursuant to Ark. R. Crim. P. 37. He claimed in part in his petition, that his trial counsel failed to communicate a plea bargain offer from the prosecuting attorney. On January 26, 1987, this court directed the attorney general to furnish us with an affidavit from the prosecuting attorney on the matters pertaining to plea negotiations with Walker’s trial attorney. This has not been done.  Accordingly, we remand this petition to the trial court for a hearing on this issue only.